MEMORANDUM **
Marco Antonio' Jimenez appeals the district court’s order striking the “First Amended Complaint” he submitted seven months after entry of judgment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, see Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81 F.3d 881, 888 (9th Cir.1996), and affirm for the reasons stated by the district court in its order filed August 1, 2001.
*667Jimenez’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.